‘Case 1:18-cr-00286-TWP-DLP Document 66-2 Filed 05/21/19 Page 1 of 4 PagelD #: 607

FACTUAL BASIS
In the early morning hours of July 28, 2018, the Defendant and his wife drove
to Congregation Shaarey Tefilla, a Jewish synagogue located in Carmel, Indiana.
They brought with them cans of red and black spray paint, bandanas, rubber gloves,
a container of homemade Snapalin” (a mixture of gasoline and Styrofoam), Gatorade
bottles with pieces of aluminum foil inside, Drano deste, and ceramic pieces of
spark plugs.

They planned to spray paint anti-Semitic symbols at the Synagogue and set
fire to it. They purchased the supplies the day before at Walmart. With the Gatorade
bottles, aluminum foil, and Drano, they planned to create and detonate “Drano
bombs,” which were overpressure explosive devices. A mixture of Drano and
aluminum foil causes the release of gas, which in a sealed container such as a
Gatorade bottle, can build until the point of an overpressure explosion.

They also purchased a pack of 200 Styrofoam plates at Walmart. With those,
they concocted what the Defendant referred to as homemade “napalm.” They
purchased gasoline and combined it with the plates, which melted the Styrofoam and
created a viscous, flammable mixture.

The Synagogue was located oved 50 miles their home in Morgan County.
They drew maps on their cell phones showing that they planned to park over one

mile away to avoid detection.

GOVERNMENT
EXHIBIT

6%

 
‘Case 1:18-cr-00286-TWP-DLP Document 66-2 Filed 05/21/19 Page 2 of 4 PagelD #: 608

Their original plan, which the Defendant later told the FBI in an interview,
was to use the ceramic spark plug pieces to break windows, go inside, and burn the
Synagogue.

Ultimately, they did not break into the Synagogue. Instead, they spray painted
large anti-Semitic symbols — two Nazi flags and two Iron Crosses — on two sides of
an external enclosure located on the real property of the Synagogue.

In addition, the Defendant and his co-conspirator set fire to two areas of the
ground near the spray-painted structure using the homemade napalm. The fire
illuminated the anti-Semitic graffiti on the walls, and the Defendant and his co-
conspirator took photographs of it using their cell phone.

In the days following, the Defendant talked to several people, including a
friend and at least two co-workers, about attacking the Synagogue. He showed them
the photographs he took on his cell phone of the fire and anti-Semitic symbols he
had painted. He also exchanged text messages with his friend and his co-conspirator
about the local and national news coverage of the attack. In general, the Defendant
was pleased, happy, and proud of what he had done,

The Defendant and his co-conspirator also talk with his friend about wanting
to burn down the rabbi’s house and that they knew where the rabbi lived. The
Defendant also told his friend that they were looking for new targets for another

attack.

 
‘Case 1:18-cr-00286-TWP-DLP Document 66-2 Filed 05/21/19 Page 3 of 4 PagelD #: 609

On August 15, 2018, over two weeks after the incident, the FBI executed
search warrants on the Defendant’s vehicle, the Defendant’s residence, and the cell |
phones of the Defendant and his-conspirator. In the trunk of the vehicle, there were
cans of red and black spray paint, bandanas, rubber gloves, ceramic spark plug
pieces, Gatorade bottles with aluminum foil inside and the cap screwed on, and two
bottles of Drano. Several of the cans of spray paint and Gatorade bottles with foil
were found tucked inside the Defendant’s backpack.

During, an interview with the FBI, the Defendant admitted to attacking the
Synagogue. He explained the supplies in the car and how they had planned to use
them, including the “Drano bombs” and ceramic spark plug pieces. He also
explained how they concocted the homemade “napalm” and how they planned to
use it.

The Defendant also told the FBI about his anti-Semitic motivations. He stated
he targeted the Synagogue because it was “full of ethnic Jews.” He also referred to

_ Adolf Hitler and his belief that Jewish people have outsized influence relative to
their population. He stated that his intent was to “scare the hell out of them” and
likely send a message to “get out.”

Prior to, and at the time of, the Synagogue incident, the Defendant held beliefs
in Nazism, white supremacy, and anti-Semitism. Co-workers described that he

discussed such beliefs with them, and that he wore Nazi paraphernalia to work.

 
-Case 1:18-cr-00286-TWP-DLP Document 66-2 Filed 05/21/19 Page 4 of 4 PagelD #: 610

In addition, in the Defendant’s room at home, the FBI found an Iron Cross
pendant, a German flag, and a book by Adolf Hitler.

Also, on the Defendant’s cell phone contained multiple items relating to
Nazism, racism, and anti-Semitism, including images of swastikas and iron crosses,
photos of himself and his co-conspirator wearing swastika necklaces, and hate-filled,
racist and violent internet photo memes, including one that stated “What is the Jew

doing poking around the ashtray? Studying his family history.”

 
